Case 3:19-cv-00381-GCS Document 48 Filed 04/21/20 Page 1 of 3 Page ID #369



                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


JOHN R. SANKS,                                     )
                                                   )
       Plaintiff,                                  )
                                                   )
 vs.                                               )
                                                   )
 BOARD OF TRUSTEES, PLUMBERS                       )
 AND PIPEFITTERS LOCAL 553                         )    Case No. 3:19-CV-0381-GCS
 PENSION PLAN,                                     )
                                                   )
        Defendant.                                 )
                                                   )


                                          ORDER

SISON, Magistrate Judge:

       On April 21, 2020, Defendant filed a motion for summary judgment (Doc. 45, 46).

However, the motion and the brief did not include the required Rule 56 notice. As a pro

se litigant, Sanks is entitled to notice of the consequences for failing to respond to a motion

for summary judgment. See Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992); Lewis v.

Faulkner, 689 F.2d 100, 102 (7th Cir. 1982). To that end, Federal Rule of Civil Procedure 56

provides, in pertinent part the following:

       (a) Motion for Summary Judgment or Partial Summary Judgment. A party may
       move for summary judgment, identifying each claim or defense – or part of each
       claim or defense – on which the summary judgment is sought. The court shall
       grant summary judgment if the movant shows that there is no genuine dispute as
       to any material fact and the movant is entitled to judgment as a matter of law. The
       court should state on the record the reasons for granting or denying the motion.
       ***

                                          Page 1 of 3
Case 3:19-cv-00381-GCS Document 48 Filed 04/21/20 Page 2 of 3 Page ID #370



     (c) Procedures.

     (1) Supporting Factual Positions. A party asserting that a fact cannot
      be or is genuinely disputed must support the assertion by:

           (A) citing to particular parts of materials in the record, including
           depositions, documents, electronically stored information, affidavits or
           declarations, stipulations (including those made for purposes of the motion
           only), admissions, interrogatory answers, or other materials; or

           (B) showing that the materials cited do not establish the absence or presence
           of a genuine dispute, or that an adverse party cannot produce admissible
           evidence to support the fact.

     (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may
     object that the material cited to support or dispute a fact cannot be presented in a
     form that would be admissible in evidence.

     (3) Materials Not Cited. The court need only consider the cited materials, but it
     may consider other materials in the record.

     (4) Affidavits or Declarations. An affidavit or declaration used to support or
     oppose a motion must be made on personal knowledge, set out facts that would
     be admissible in evidence, and show that the affiant or declarant is competent to
     testify on the matters stated.
     ***
     (e) Failing to Properly Support or Address a Fact. If a party fails to properly
     support an assertion of fact or fails to properly address another party’s assertion
     of fact as required by Rule 56(c), the court may:

     (1) give an opportunity to properly support or address the fact;

     (2) consider the fact undisputed for purposes of the motion;

     (3) grant summary judgment if the motion and supporting materials – including
     the facts considered undisputed – show that the movant is entitled to it; or

     (4) issue any other appropriate order.




                                      Page 2 of 3
Case 3:19-cv-00381-GCS Document 48 Filed 04/21/20 Page 3 of 3 Page ID #371



      This rule provides that any factual assertion or statement made in the movant’s

affidavits and/or other documentary evidence may be taken as true by the Court unless

the non-movant (Sanks) contradicts the movant with counter-affidavits and/or other

documentary evidence. Sanks may not rely on the allegations in the pleadings to support

his claim; rather he must show by affidavit or other documentary evidence that there is a

genuine dispute as to a material fact. If Sanks does not respond to the motion for

summary judgment with affidavits or other documentary evidence, the Court may grant

judgment in favor of Defendant and this matter may be terminated. Further, the failure

to file a response within the deadline “may, in the Court’s discretion, be considered an

admission of the merits of the motion.” SDIL-LR 7.1(c)(1).

      IT IS SO ORDERDED.                                          Digitally signed
      Dated: April 21, 2020.                                      by Judge Sison
                                                                  Date:
                                                                  2020.04.21
                                                                  15:05:36 -05'00'
                                                ______________________________
                                                GILBERT C. SISON
                                                United States Magistrate Judge




                                       Page 3 of 3
